Citation Nr: 9920968	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  96-47 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left shoulder, involving Muscle 
Group I, currently evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to June 
1946.  This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  In October 1997 and June 1998 the 
Board remanded the case for further development.  The case 
has been returned to the Board for further appellate action.  

As noted in the two prior remands, the veteran's 
representative has repeatedly raised the issue of entitlement 
to service connection for a psychiatric disorder.  This issue 
is again referred to the RO for initial adjudication.

In June 1998, the Board remanded the veteran's claim for 
consideration of his raised issue of entitlement to service 
connection for left shoulder arthritis on a secondary basis.  
The RO complied with the Board's remand and, in an October 
1998 Supplemental Statement of the Case (SSOC) advised the 
veteran that he should submit a notice of disagreement if he 
disagreed with the SSOC on the secondary service connection 
issue.  Neither the veteran's local or national service 
representative have pursued the secondary service connection 
issue in the VA Form 646 or informal hearing presentation and 
the Board must therefore conclude that there is no intent to 
go forward with this claim.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The service-connected residuals of a shell fragment wound 
of the left shoulder are manifested by no more moderately 
severe damage of Muscle Group I of the non-dominant 
extremity.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
residuals of a shell fragment wounds of the left shoulder 
have not been met.  38 U.S.C.A. § 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.45, 4.73, Diagnostic Code 5301 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reveal that, in March 1945, the 
veteran sustained a shell fragment wound of the left 
shoulder.  The point of entry was near the mesial border of 
the scapula at D2, passing around the neck and lodging in the 
left mandible, fracturing the left mandible.  He was 
evacuated and hospitalized at various army medical 
facilities, where he received physical therapy and other 
treatment until late August 1945.  The June 1946 discharge 
medical examination described the left shoulder disability as 
symptomatic and mild in disability.

A July 1946 rating decision granted service connection for a 
symptomatic left shoulder scar and assigned a 10 percent 
rating.  

During a December 1987 VA orthopedic evaluation, it was noted 
that the veteran was right-handed.

A February 1988 rating decision increased the veteran's 
rating to 20 percent for a left shoulder wound involving 
Muscle Group I.  

VA outpatient treatment records dated from August 1994 to 
October 1996 show that the veteran was diagnosed with 
degenerative joint disease (DJD) of both shoulders, that was 
greater in the right shoulder.  However, February 1995 VA X-
ray studies of the left shoulder were within normal limits.  
An October 1996 orthopedic progress note indicates that the 
veteran was able to abduct his left shoulder to 110 degrees, 
flex it to 110 degrees and externally rotate it to 40 degrees 
with evidence of crepitance.  He was diagnosed with bilateral 
shoulder impingement, rotator cuff disease.  

During a December 1996 VA orthopedic examination, veteran 
complained of developing left shoulder pain in the prior six 
months that had progressed to the point of being 
debilitating.  He complained of constant pain with grinding 
in the joint.  The left arm/shoulder had 70 degrees of active 
forward flexion and 150 degrees of passive forward flexion, 
and 70 degrees of active abduction and 90 degrees of passive 
abduction.  There was 40 degrees of active extension and 70 
degrees of passive extension, 45 degrees of external rotation 
and he could internally rotate the left shoulder to about the 
dorsal lumbar junction.  The examiner did note some 
impingement with forward flexion and also very severe 
grinding with any motion.  There was no evidence of 
instability or apprehension and he had good muscle strength.  
X-ray studies showed a high-riding left humeral head, which 
could suggest either a rotator cuff tear or impingement.  
There was narrowing of the glenohumeral joint and 
acromioclavicular joints that represented very severe and 
advanced arthritis.  The examiner found that the veteran had 
very advanced DJD in his left shoulder that was very 
comparable to his uninjured right shoulder and opined that 
this probably represented a normal degenerative process for 
the veteran as it was occurring in all his joints.

During the December 1997 VA orthopedic examination, the 
veteran complained that his left arm pain had significantly 
worsened and had become more dysfunctional in the last four 
to five years.  He could only lift his arm to the horizontal 
position and had difficulty with overhead activities.  The 
examiner observed a well-healed, nontender shrapnel scar in 
the superior aspect of his trapezius muscle.  The trapezius 
showed supraspinatus atrophy that was consistent with the 
contralateral side.  The left shoulder had lateral elevation 
to 90 degrees, external rotation of 10 degrees and internal 
rotation to 70 degrees.  The veteran's drop arm test was 
positive, as was his lift-off test.  There were no 
neurological abnormalities.  X-ray studies revealed 
glenohumeral arthritis and evidence of rotator cuff 
arthropathy.  The examiner assessed left shoulder arthritis 
with rotator cuff arthropathy with significant rotator cuff 
tear and its subsequent disability.  The examiner opined 
that, given the entry and exit wounds, the assessment was not 
related to the shrapnel injury, but was rather a chronic 
condition.

A February 1998 VA progress note shows that the veteran was 
again diagnosed with a left rotator cuff tear and shoulder 
DJD.  

Analysis

As noted in the introduction, the veteran's claim of 
entitlement to service connection for left shoulder arthritis 
was denied in October 1998.  Neither the veteran nor his 
representative has appealed this issue. Therefore, any 
symptomatology attributed to arthritis is not to be 
considered in evaluating the veteran's service-connected 
disability.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations. 38 U.S.C.A. § 1155.

In determining whether the veteran is entitled to an 
increased evaluation for residuals of a shell fragment wound 
of the left shoulder, Muscle Group I, the Board must consider 
all potentially applicable regulations.  Moreover, where the 
law or regulations change while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  In this regard, the Board 
notes that while the criteria for rating muscle injuries was 
revised effective July 3, 1997, no substantive revisions 
which would impact on the rating of the veteran's disability 
have been made.

Slight muscle disability is found where there has been a 
simple wound of muscles without debridement, infection or 
effects of laceration.  Objective findings include minimum 
scar; slight, if any, evidence of fascial defect or of 
atrophy or impaired tonus; no significant functional 
impairment and no retained metallic fragments.  Moderate 
muscle disability is found where there has been a through and 
through or deep penetrating wound of relatively short track 
by a single bullet or small shell or shrapnel fragment.  
Objective findings include signs of moderate loss of deep 
fascia or muscle substance or impairment of muscle tonus, and 
of definite weakness or fatigue in comparative tests.  
Moderately severe muscle disability is found where there has 
been through-and-through or deep penetrating wounds by a high 
velocity missile of small size or large missile of low 
velocity with debridement or prolonged infection.  Such 
wounds require prolonged hospitalization.  Objective findings 
include positive evidence of marked or moderately severe loss 
of strength and endurance of the muscle groups involved.  
Severe muscle disability is the result of through-and-through 
or deep penetrating wounds by a high velocity missile of 
small size or large missile of low velocity with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection or sloughing of soft parts, 
intermuscular binding and scarring.  Objective findings 
include ragged, depressed and adherent scars indicating wide 
damage to muscle groups in missile track.  Palpation shows 
loss of deep fascia or muscle substance, or soft flabby 
muscles in wound area.  Muscles swell and harden abnormally 
in contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  If 
present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile. (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D) Visible or 
measurable atrophy. (E) Adaptive contraction of an opposing 
group of muscles. (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle. (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  (38 C.F.R. § 4.56).

Severe disability of Muscle Group I warrants a 30 percent 
rating for the non-dominant arm; moderately severe disability 
warrants 20 percent rating for the non-dominant arm, moderate 
disability warrants a 10 percent rating, and slight 
disability warrants a noncompensable rating (38 C.F.R. § 
4.73, Diagnostic Code 5301).

During the December 1997 VA examination, evidence of 
supraspinatus atrophy of the trapezius was reported.  38 
C.F.R. § 4.56.  Although there is evidence of the trapezius 
muscle atrophy, the recent VA examinations show no evidence 
of instability, apprehension or muscle weakness.  There is no 
evidence that the muscle is adherent to the underlying bone.  
In comparing the objective findings on examination with the 
criteria cited above, it is evident that severe impairment of 
Muscle Group I has not been demonstrated.  The veteran's 
marked limitation of left shoulder range of motion and his 
left shoulder pain have been attributed to DJD of the left 
shoulder and that the examiners' have opined is in no way 
related to his residuals of a left shoulder shell fragment 
wound.  Therefore, the Board must conclude that there is no 
more than moderately severe impairment and a rating in excess 
of 20 percent is not warranted.



ORDER

An increased evaluation for residuals of a shell fragment 
wound of the left shoulder, involving Muscle Group I, is 
denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

